Citation Nr: 0410521	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-15111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for heart disorders, claimed 
as secondary to tachycardia.

2.  Entitlement to an increased evaluation for tachycardia, 
currently rated 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 1953.

Historically, in a May 1953 rating decision, the veteran was 
granted service connection for a "heart condition" based on a 
diagnosis of an undetermined type of tachycardia.  A 
noncompensable (i.e., 0 percent) rating was assigned.

In a more recent February 1988 rating decision that denied a 
higher rating for this disorder, it was characterized as 
tachycardia, undetermined type.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In that decision, the RO denied the veteran's claim for 
service connection for coronary artery disease (CAD) secondary to 
the tachycardia.  The RO also denied his claim for a higher (i.e., 
compensable) rating for his tachycardia.

In April 2004, the Board granted the veteran's motion to advance 
his case on the Board's docket.  The Board granted the motion 
because good or sufficient cause, i.e., his advanced age, 
supported doing this.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).

Unfortunately, prior to deciding this appeal, the case must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is required 
on your part.



REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
effective on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran had 
filed his current claim for an increased rating for his 
tachycardia, in January 2000, and his claim for service connection 
for angina and CAD in October 2000.  But the VCAA applies to 
claims, as here, filed prior to its November 9, 2000 effective 
date if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) 
(citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will 
apply VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  VA had 
not "decided" the veteran's claims prior to November 9, 2000 
because the RO had yet to issue its October 2001 rating or August 
2002 statement of the case (SOC).  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, provide 
that VCAA requirements apply to claims at all stages of VA 
proceedings, up to and including those pending before the Board).  
See also Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending before 
RO or Board, and those on appeal before a Court).

One of the provisions of the VCAA, § 5103A(d), provides that VA 
will obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability which may be associated with military service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  See also Charles, 16 Vet. App. at 374-75.

Here, the report of a June 2001 VA examination confirms the 
veteran has a current heart disability, described as "severe 
limiting coronary artery disease."  The June 2001 VA examiner did 
not, however, express a medical opinion as to whether the CAD is 
related to the veteran's service-connected tachycardia.  A VA 
physician reviewed the veteran's file in August 2001 and, after 
noting the records reflecting that the veteran has CAD, stated:  
"I find no information in the records, however, to indicate any 
tachycardia that would have aggravated the patient's coronary 
artery disease.  There is certainly no evidence that a tachycardia 
could have possibly been a cause of the patient's coronary artery 
disease."

In contrast, an October 2000 letter from Dr. Raymond states that 
the veteran has been under his care "since 1991 for paroxysmal 
supraventricular tachycardia [and] CAD.  The former started in the 
armed forces and has contributed to his angina."  In a December 
2001 letter, Dr. Raymond stated that if the veteran's tachycardia 
were to recur, it would provoke a severe attack of angina or 
another heart attack.

There is insufficient medical evidence currently of record to 
decide the claim for service connection for angina or CAD, as 
secondary to the tachycardia.  The VA physician who discounted the 
possibility that tachycardia could have been a cause of the 
veteran's CAD was not the physician who conducted the examination 
and did not explain which aspects of the examination served as the 
underlying basis for his opinion.  Dr. Raymond's October 2000 
statement also does not indicate the underlying basis of his 
opinion, and refers to the veteran's angina rather than his CAD as 
being related to the tachycardia.  In light of these deficiencies 
and conflicts, this claim must be remanded to the RO for another 
VA examination that will take account of these conflicting 
opinions and opine on the question of the connection between the 
veteran's tachycardia and his angina and/or CAD and explain the 
underlying basis of this opinion.  Dr. Raymond should also be 
asked to clarify his opinion and explain the evidence on which it 
is based.

In addition, neither the June 2001 VA examination nor the February 
2000 VA examination addresses the relevant rating criteria for 
tachycardia.  Under 38 C.F.R. § 4.104, Diagnostic Code 7010 
(2003), a 30 percent evaluation is warranted if there are more 
than four episodes of paroxysmal atrial fibrillation or other 
supraventricular tachycardia per year documented by ECG or Holter 
monitor.  A 10 percent rating is appropriate where there is 
permanent atrial fibrillation (lone atrial fibrillation), or one 
to four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or Holter 
monitor.  As there is insufficient medical evidence on which to 
base an evaluation under these criteria, a remand is warranted for 
this reason as well.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further determination on the merits, 
ensure that all notification and development action required by 
the VCAA and implementing VA regulations is completed, including 
the new notification requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  The veteran should also be asked to submit any relevant 
evidence in his possession concerning his claims.


2.  Also obtain copies of all of the veteran's VA treatment 
records since May 2001, including, but not limited to, any 
additional treatment he has received relating to any heart 
disorder at the VA Medical Center (VAMC).  Any records obtained 
should be associated with the other evidence in the claims file.

3.  Also ask the veteran to provide the names and addresses of any 
private clinical sources and approximate dates of treatment or 
evaluation of any heart disorder, since December 2001, including, 
but not limited to, those of R. Raymond, M.D., of the University 
Cardiology Foundation and A Rocha, M.D.  Ask the veteran to 
complete and return the appropriate releases (VA Form 21-4142s) 
for the medical records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, request all private 
treatment records indicated, if any, and associate all received 
with the file.  In addition, request that Dr. Raymond provide the 
medical basis and supporting authority of his opinion that the 
veteran's tachycardia has contributed to his angina.  Also ask Dr. 
Raymond to opine as to whether the tachycardia has contributed to 
the veteran's CAD as well as his angina, and provide the medical 
basis and supporting authority for this opinion.  If any request 
for private treatment records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e) (2003).


4.  After all additional evidence is obtained, schedule the 
veteran for a VA cardiology examination to determine whether his 
angina and/or CAD are proximately due to or the result of his 
already 
service-connected tachycardia.

The claims folder must be made available to the examiner for a 
review of the veteran's pertinent medical history, including the 
conflicting medical opinions mentioned in this remand, and the 
examiner is asked to indicate that he or she has reviewed the 
claims folder.  All necessary testing should be done and the 
examiner should review the results of any testing prior to 
completion of the examination report.

In particular, the examiner should review the report of the June 
2001 VA examination and August 2001 supplemental VA opinion, and 
the records of Dr. Raymond, including his October 2000 and 
December 2001 letters and any response he provides pursuant to 
this remand.  Any inconsistencies within these records as to the 
relationship between the veteran's angina or CAD and his 
tachycardia should be reconciled.

The examiner should also consider whether it is at least as likely 
as not that the veteran's angina or CAD had their onset in or were 
otherwise related to his service.

In addition, the examiner should determine the severity of the 
veteran's tachycardia.  Specifically, the examiner should indicate 
if the veteran has episodes of paroxysmal atrial fibrillation or 
other supraventricular tachycardia and, if so, the number of times 
these episodes occur per year.  Also, indicate whether there is 
permanent atrial fibrillation (lone atrial fibrillation).  All 
findings should be documented by ECG or Holter monitor test 
results.

As to all of the questions above, if no opinion can be rendered, 
an explanation should be set forth discussing why a reponse is not 
possible or feasible.

The examination report should be completely legible.  If an 
examination form is used to guide the examination, the submitted 
examination report must include the questions to which answers are 
provided.

5.  Review the report of the examination to ensure it responds to 
the questions posed in this remand.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Then readjudicate the claims in light of the additional 
evidence obtained.  If they continue to be denied, send the 
veteran and his representative a supplemental SOC (SSOC) and give 
them time to respond.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims as a 
result of this action.  He has the right to submit additional 
evidence and argument concerning the claims the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





